712 N.W.2d 744 (2005)
269 Mich. App. 596
Kimberly HATCHER, as Next Friend of Aris Hatcher, Minor, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., Defendant-Appellant.
Docket No. 262964.
Court of Appeals of Michigan.
Submitted December 13, 2005, at Detroit.
Decided December 20, 2005, at 9:00 a.m.
Released for Publication April 12, 2006.
*746 Weiner & Cox, P.L.C., (by Ronald M. Applebaum and Deborah S. Lapin), Southfield, for the plaintiff.
Gross, Nemeth & Silverman, P.L.C., (by James G. Gross), Detroit, and Scarfone & Geen, P.C. (by John B. Geen and Joseph T. Longo, III), Gross Pointe, for the defendant.
Before: WHITBECK, C.J., and TALBOT and MURRAY, JJ.
PER CURIAM.
In this first party no-fault action, defendant State Farm Mutual Automobile Insurance Company (State Farm) appeals by leave granted the trial court's order denying State Farm summary disposition. We affirm in part and reverse in part.

I. Basic Facts And Procedural History
In September 1998, eight-year-old Aris Hatcher was riding a bicycle in Detroit when an uninsured motorist struck her. She sustained head trauma, causing seizures and convulsions. Since then she has required daily care and nursing services. In May 2004, Aris Hatcher applied for personal protection benefits through the assigned claims office, which assigned her claim to State Farm. State Farm denied the claim, invoking the one-year statute of limitations contained in MCL 500.3145(1), known as the "one-year-back" rule.
Plaintiff Kimberly Hatcher, as next friend of her daughter, Aris Hatcher, filed a claim seeking personal protection insurance benefits pursuant to the Michigan nofault act.[1] State Farm moved for summary disposition pursuant to MCR 2.116(C)(8), relying on this Court's decision in Cameron v. Auto Club Ins Ass'n,[2] that MCL 600.5851 does not toll the one-year-back *747 rule. Kimberly Hatcher responded, arguing that the Cameron decision violated due process and equal protection. State Farm replied, arguing that MCL 600.5851 did not apply because the claim for attendant care services belonged to Kimberly Hatcher, not Aris Hatcher. The trial court denied State Farm's motion, holding that "the right to attendant care belongs to the injured person" and that Cameron violates equal protection.

II. Claimant Under MCL 500.3112

A. Standard Of Review
We review de novo a trial court's decision on a motion for summary disposition.[3] A motion pursuant to MCR 2.116(C)(8) should be granted only when the claim is "`so clearly unenforceable as a matter of law that no factual development could possibly justify recovery.'"[4] We also review questions of statutory application and construction de novo.[5]

B. Derivative Action
State Farm argues that the trial court erred in denying its motion for summary disposition because MCL 600.5851 does not apply to Kimberly Hatcher's claim for attendant care services. More specifically, State Farm contends that the "claimant" in the instant case is Kimberly Hatcher, not Aris Hatcher, because, as the one legally responsible for Aris Hatcher's expenses, Kimberly Hatcher is the one entitled to payment for the services rendered. State Farm asserts that Aris Hatcher does not have an identifiable or appreciable loss if Kimberly Hatcher is not paid. However, MCL 500.3112 provides in part, "Personal protection insurance benefits are payable to or for the benefit of an injured person[.]"[6] The statute confers a cause of action on the injured party and does not create an independent cause of action for the party who is legally responsible for the injured party's expenses.[7] Further, a parent's cause of action to recover benefits for expenses incurred during an insured's minority is derivative of the injured minor's rights under the no-fault act.[8] Therefore, we conclude that the trial court correctly held that the right to bring a personal protection insurance action, including claims for attendant care services, belongs to the injured party.

III. Constitutionality Of MCL 600.5851

A. Standard Of Review
The constitutionality of a statute is a question that we review de novo.[9] Statutes are presumed constitutional, and we exercise the power to declare a law unconstitutional with extreme caution. "`Every reasonable presumption or intendment must be indulged in favor of the validity of an act, and it is only when invalidity appears so clearly as to leave no room for reasonable doubt that it violates some provision of the Constitution that a court will refuse to sustain its validity.'"[10]

B. Equal Protection
State Farm argues that the trial court erred in denying its motion for summary *748 disposition on an equal protection basis. The trial court denied State Farm's motion for the reasons stated on the record, but it did not provide any analysis on the record. The trial court simply stated that it was relying on "the equal protection clause" to find Cameron violative of the Constitution. State Farm asserts that, because Cameron merely enforced the 1993 amendment to MCL 600.5851(1), it is not actually the constitutionality of Cameron, but the constitutionality of the amendment to MCL 600.5851(1), that is at issue. We agree and address State Farm's arguments accordingly.

1. Cameron and MCL 600.5851(1)
MCL 600.5851(1), which is contained in the Revised Judicature Act (RJA), provides, in pertinent part:
[I]f the person first entitled to make an entry or bring an action under this act is under 18 years of age or insane at the time the claim accrues, the person or those claiming under the person shall have 1 year after the disability is removed through death or otherwise, to make the entry or bring the action although the period of limitations has run. [Emphasis added.]
In 1993, the Legislature deleted the provision for imprisoned persons[11] and added the phrase "under this act,"[12] which refers to the RJA.
The Cameron Court considered whether MCL 600.5851(1) tolls the no-fault statute of limitations provision of MCL 500.3145(1), which provides:
An action for recovery of personal protection insurance benefits payable under this chapter for accidental bodily injury may not be commenced later than 1 year after the date of the accident causing the injury unless written notice of injury as provided herein has been given to the insurer within 1 year after the accident. . . . The notice of injury required by this subsection may be given to the insurer or any of its authorized agents by a person claiming to be entitled to benefits therefor, or by someone in his behalf.
Because MCL 500.3145 is not contained in the RJA, the Cameron Court concluded that the saving provision of MCL 600.5851(1) does not apply to no-fault actions.[13]

2. Rational Basis Test
The federal and state constitutions guarantee equal protection of the laws.[14] Although the trial court failed to provide any analysis in its decision, it appears that the amendment to MCL 600.5851(1) creates two classes of minors and insane persons  those who have causes of action governed by statutes of limitations in the RJA, and those who have causes of action governed by other statutes of limitations. However, not all classifications violate the Equal Protection Clause.[15] Because the classification at issue is not based on a suspect class, such as race, national origin or ethnicity, or a quasi-suspect class, such as gender or illegitimacy, the appropriate level of review is the rational basis test.[16] Indeed, "classification *749 schemes created by various tort reform legislation are social or economic legislation subject to the rational basis test."[17]
Under the rational basis test, we will uphold legislation as long as it is rationally related to a legitimate government interest.[18] In making such a determination, we examine "the purpose with which the legislation was enacted, not its effects."[19] A challenger must show that the amendment is arbitrary and completely unrelated in a rational way to its objective.[20] The Michigan Supreme Court discussed the purpose of a statute of limitations as follows:
"By enacting a statute of limitations, the Legislature determines the reasonable period of time given to a plaintiff to pursue a claim. The policy reasons behind statutes of limitations include: the prompt recovery of damages, penalizing plaintiffs who are not industrious in pursuing claims, security against stale demands, relieving defendants' fear of litigation, prevention of fraudulent claims, and a remedy for general inconveniences resulting from delay[.]"[21]
Conversely, "`the purpose of a tolling provision is to protect a plaintiff from a statute of limitations defense.'"[22]
MCL 600.5851(1) creates an exception to statutes of limitations for minors and insane persons to protect their interests, and the 1993 amendments restrict that exception to statutes of limitations contained in the RJA. We presume that the Legislature was aware of the prior interpretations of MCL 600.5851(1) and that the 1993 amendments constitute a change in policy.[23] Therefore, the amendments protect potential defendants from stale demands, fear of litigation, fraudulent claims, and inconvenience caused by delay, in addition to providing plaintiffs with prompt recovery of damages and penalizing non-industrious plaintiffs. We reject Kimberly Hatcher's assertion that those with no-fault claims have been "selectively denied" tolling because any minor or insane person with claims under an act other than the RJA may be affected by the amendments.
We conclude that the purpose of enacting the 1993 amendments is a legitimate government interest. We construe every reasonable presumption in favor of the amendment,[24] and a "statute is not unconstitutional merely because it may appear undesirable, unfair, unjust, or inhumane."[25] We cannot say that the 1993 amendments are arbitrary and completely unrelated in a rational way to its objective.[26] Therefore, we hold that the 1993 amendments, as applied in Cameron, are rationally related to protecting potential *750 defendants and providing prompt recovery of damages.

C. Due Process

1. Preservation
Kimberly Hatcher also raised a due process argument in her response to State Farm's motion for summary disposition, and, accordingly, State Farm addresses the issue in its brief on appeal. Although the trial court failed to rule on this issue below, we will address it nonetheless, given the significance of such constitutional arguments.[27]

2. Reasonable Relationship
The federal and state constitutions provide that no person will be deprived of life, liberty, or property without due process of law.[28] To satisfy due process, the 1993 amendments to MCL 600.5851(1) must bear a reasonable relationship to a permissible legislative objective.[29] As discussed above, the 1993 amendments, which restrict the tolling provision to claims under the RJA, are rationally related to protecting potential defendants and providing prompt recovery of damages. Furthermore, "[a] statute of limitations is a procedural, not substantive, rule,"[30] which will be upheld unless a party demonstrates that it is so harsh and unreasonable in its consequences that it effectively divests "`plaintiffs of the access to the courts intended by the grant of the substantive right.'"[31] The amendments here are not so harsh and unreasonable that they effectively deny plaintiffs access to the courts. Therefore, we conclude that the amendments do not violate the due process safeguards of the federal or state constitution.
We affirm the trial court's ruling that the right to benefits for attendant care services belongs to the injured person, but we reverse the trial court's ruling the Cameron was wrongly decided. Thus, we remand for entry of an order granting State Farm summary disposition. We do not retain jurisdiction.
NOTES
[1]  MCL 500.3101 et seq.
[2]  Cameron v. Auto Club Ins. Ass'n, 263 Mich. App. 95, 103, 687 N.W.2d 354 (2004).
[3]  Adair v. Michigan, 470 Mich. 105, 119, 680 N.W.2d 386 (2004).
[4]  Maiden v. Rozwood, 461 Mich. 109, 119, 597 N.W.2d 817 (1999), quoting Wade v. Dep't of Corrections, 439 Mich. 158, 163, 483 N.W.2d 26 (1992).
[5]  Roberts v. Mecosta Co. Gen. Hosp., 466 Mich. 57, 62, 642 N.W.2d 663 (2002).
[6]  Emphasis added.
[7]  Geiger v. Detroit Automobile Inter-Insurance Exch., 114 Mich.App. 283, 287, 318 N.W.2d 833 (1982).
[8]  Id. at 288, 318 N.W.2d 833.
[9]  Phillips v. Mirac, Inc., 470 Mich. 415, 422, 685 N.W.2d 174 (2004).
[10]  Id. at 423, 685 N.W.2d 174, quoting Cady v. Detroit, 289 Mich. 499, 505, 286 N.W. 805 (1939).
[11]  1993 PA 283, § 1.
[12]  1993 PA 78, § 1.
[13]  Cameron, supra at 103, 687 N.W.2d 354.
[14]  U.S. Const., Am. XIV; Const. 1963, art. 1, § 2.
[15]  See Plyler v. Doe, 457 U.S. 202, 216-217, 102 S. Ct. 2382, 72 L. Ed. 2d 786 (1982); Phillips, supra at 431-432, 685 N.W.2d 174.
[16]  Plyler, supra at 216-217, 102 S. Ct. 2382; Phillips, supra at 432-433, 685 N.W.2d 174; Harvey v. Michigan, 469 Mich. 1, 6-8, 664 N.W.2d 767 (2003).
[17]  Zdrojewski v. Murphy, 254 Mich.App. 50, 79, 657 N.W.2d 721 (2002).
[18]  Phillips, supra at 433-434, 685 N.W.2d 174; Crego v. Coleman, 463 Mich. 248, 259, 615 N.W.2d 218 (2000).
[19]  Phillips, supra at 434, 685 N.W.2d 174.
[20]  Id. at 433, 685 N.W.2d 174; Crego, supra at 259, 615 N.W.2d 218.
[21]  Gladych v. New Family Homes, Inc., 468 Mich. 594, 600, 664 N.W.2d 705 (2003), quoting Nielsen v. Barnett, 440 Mich. 1, 8-9, 485 N.W.2d 666 (1992).
[22]  Saffian v. Simmons, 267 Mich.App. 297, 303, 704 N.W.2d 722 (2005), quoting Burton v. Reed City Hosp. Corp., 471 Mich. 745, 754-755, 691 N.W.2d 424 (2005).
[23]  Cameron, supra at 101, 687 N.W.2d 354.
[24]  Phillips, supra at 423, 685 N.W.2d 174.
[25]  Complete Auto & Truck Parts, Inc. v. Secretary of State, 264 Mich.App. 655, 661, 692 N.W.2d 847 (2004).
[26]  Phillips, supra at 433, 685 N.W.2d 174; Crego, supra at 259, 615 N.W.2d 218.
[27]  See Peterman v. Dep't of Natural Resources, 446 Mich. 177, 183, 521 N.W.2d 499 (1994) (stating that appellate consideration of an issue raised before the trial court but not specifically decided by the trial court is not precluded).
[28]  U.S. Const., Am. XIV; Const. 1963, art. 1, § 17.
[29]  Phillips, supra at 436, 685 N.W.2d 174.
[30]  Gleason v. Dep't of Transportation, 256 Mich.App. 1, 2, 662 N.W.2d 822 (2003).
[31]  Id., quoting Forest v. Parmalee, 402 Mich. 348, 359, 262 N.W.2d 653 (1978).